 SMUGGLER'S INN151Associated Hosts of California,Inc. d/b/a Smuggler'sInn and Minneapolis Local Joint Executive Boardof Hotel and Restaurant Employees and BartendersLocals 152, 458 and 665,affiliated with Hotel andRestaurant Employees and Bartenders InternationalUnion,AFL-CIO.Cases18-CA-4324and18-RC- 10183September 8, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS ANDPENELLOevidence convinces us that the resolutions are incorrect.StandardDry WallProducts,Inc, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (C.A 3, 1951). Wehave carefully examined the record and find no basis for reversing his find-ings.s Chairman Murphy and Member Penello agree with the AdministrativeLaw Judge's finding that Respondent,through Operations Officer Sand-bloom,did not unlawfully attempt to acquire a uniform cleaning allowancefor the waiters. The record indicates that Sandbloom stated that such anallowance was something which they-the waiters-could look into; notsomething which he wouldlook into.DECISIONSTATEMENT OF THE CASEOn April 14, 1975, Administrative Law Judge JohnP. Von Rohr issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, General Counsel filed a cross-ex-ception and a supporting brief, and Respondent fileda brief in reply to General Counsel's cross-exception.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Associated Hosts of Califor-nia, Inc., d/b/a Smuggler's Inn,Blaine,Minnesota,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.MEMBER JENKINS,concurring:I agree with the violations found by the Adminis-trative Law Judge. However, in accordance with theviews set forth in my dissenting opinion inUarco In-corporated,216 NLRB No. 2 (1975), I would find thatRespondent violated Section 8(a)(1) of the Act byconducting the meetings on September 7 and 14,1975, regardless of whether Respondent specificallypledged itself to remedy its employees' complaints.IRespondent and the General Counsel have excepted to certain credibili-ty findings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibilityunlessthe clear preponderance of all of the relevantJOHN P. VON ROHR, Administrative Law Judge: Upon acharge filed on September24, 1974,the General Counsel ofthe NationalLaborRelations Board, for the Regional Di-rector of Region 18 (Minneapolis,Minnesota)issued acomplaint on November7, 1974,against Associated Hostsof California,Inc., d/b/a Smuggler's Inn,herein called theRespondentor the Company,alleging that it had engagedin certain unfair labor practiceswithin themeaning of Sec-tion 8(a)(1) of the Act.This case was consolidated with aproceeding involving objections to conduct affecting theresults of an election.The Respondent filed an answer de-nying the allegations of unlawful conduct alleged in thecomplaint.Pursuant to notice,a hearing was held before Adminis-trative Law JudgeJohnP. von Rohr in Minneapolis, Min-nesota,on January 7, 1975.Briefs were received from theGeneral Counsel and the Respondenton February 11,1975, and theyhave been carefully considered.Upon the entire record in this case,and from my obser-vations of the witnesses,I hereby make the following:'FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a California corporationengaged inthe operation of restaurants in various States of the UnitedStates. Its restaurant located at Blaine, Minnesota, is theonly facility involved in this proceeding. During the yearpreceding the hearing herein, Respondent's total retailsales at its Blaine facility were in excess of $500,000. Dur-ing this period, the Respondent purchased goods valued inexcess of $50,000 which were shipped to its Blaine facilityfrom points located outside the State of Minnesota.The Respondent concedes, and I find, that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.I In view of Respondent'sobjection,the GeneralCounsel'smotion tocorrect the transcript is denied.220 NLRB No. 33 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDMinneapolisLocal JointExecutive Board of Hotel andRestaurant Employees and BartendersLocals 152, 458,and 665,affiliated with Hotel and Restaurant Employeesand Bartenders InternationalUnion, AFL-CIO,hereincalled theUnion,is a labor organization within the mean-ing of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheIssueThe allegation in the complaint which gives rise to theissue herein is that in September1974, Respondent "solic-ited,adjusted and/or agreed to adjust employee grievancesin order to discourage employees'union sentiments anddesires," all alleged to be in violation of Section 8(a)(1) ofthe Act.B. The FactsPursuant to a petition filed on August 12, 1974, and aStipulationfor Certification Upon ConsentElection signedby the parties and approved by theRegionalDirector onAugust 23, 1974,a Board-conductedelection was held onSeptember18, 1974,among Respondent's employees in theappropriate collective-bargaining unit asfollows:All regularfull-timeand regular part-time food serviceemployees, busboys, dishwashers and helpers, barten-ders,waiters,waitresses,and hostesses at theEmployer'sBlaine,Minnesota establishment;exclud-ing officeclericalemployees,casual employees, themanager,the assistant manager,guards and supervi-sors asdefined in the National Labor Relations Act,as amended.The Union lost the election by a vote of 20-15. Thereaf-ter, on September 24, 1974, the Union filed timely objec-tions to conduct affecting the result of the election. Ofthree objections thus filed, Objections 2 and 3 were over-ruled by theRegionalDirector, with a part of Objection 1being the subject of the objections part of this proceeding.Respondentopenedits restaurant in Blaine,Minnesota,in the fall of 1973. The manager is Mark Laughlin, whoassumed thisposition shortly after the opening and re-mainedin that capacityat all timesmaterial hereto. Therecord reflects that since January 1, 1974, andcontinuinguntil sometime after September 14, 1974, Laughlin helddailymeetingsof about15 minuteswith all of thewaitersand waitresses.Althoughthese meetingswere primarily ofan instructivenature, the employees from time to timewere giventhe opportunity and exercised the occasions tovoice their various complaints.The situationgiving riseto the instant litigation aroseout ofmeetingsbetween management and therestaurantwaiterswhich were held on September 7 and 14, 1974. Sev-eral days earlier the employees were informed by Laughlin,aswell as by a posted notice, that Paul Sandbloom,Respondent's vice president of operations,would be com-ing from Los Angeles to speak to all employees. Sand-bloom, who never before had met with the employees, didappear and held individual meetings with various groups ofemployees in different job categorieson thedates indi-cated.However, the only meetings concerning which theGeneral Counsel adduced were the ones held with the wait-ers.The September 7 meeting was held at 4:30 p.m., lastedfrom about an hour and a half to 2 hours, and was attend-ed by approximately 10 employees. It is undisputed that,following an introduction by Laughlin, Sandbloom pro-ceeded to explain a change in the Company's pay system,following which he distributed checks to the employeesrepresentingbackpay due them pursuant to the direction ofthe Minnesota Department of Labor. Although the changein the payroll system and the distribution of the backpaychecks at the meeting were included in the Union's objec-tions to the conduct of the election, the Regional Directoroverruled these objections on the ground that this resultedfrom the administration and enforcement of the MinnesotaState law and the Respondent's required compliance there-with? Accordingly, and although this subject took up ap-proximately the first half of the meeting, this matter is notat issue herein.Following the subject noted above, Sandbloom men-tioned that it was no secret that the election was comingup.He thereupon gave a short talk explaining theCompany's viewpoint,mentioning that it was importantfor everyone to vote; that the signing of an authorizationcard did not require an employee to vote for the union;that the employees vote the way they felt best; and thatalthough the Company would be required to bargain withthe Union if the Union won, that this did not mean that theCompany was necessarily required to sign a contract im-mediately. However, Sandbloom did not engage in any dis-paragement of the Union. Indeed, responding to a questionfrom one of the employees if he were against the Union, heassured the employee that he "wasn't against the Union." 3It is undisputed that, at Sandbloom's behest, the approx-imate last half of the meeting was thrown open to a discus-sion of the employees' problems and complaints. On thispoint Sandbloom testified as follows:Imadeit a point with the waiters that if there was anyquestion they had to the upcoming election, pertainingto the way the company operates, pertaining to theway the unit is being managed,that,feel free to askany questions at that time, that if possible, I will an-swer them but that in no way can I make any prom-ises.Proceeding to the complaints raisedby theemployees atthis time,one of the first wasvoiced byMichael Bader, a2As to the backpay checks, the Regional Director further found that "theemployees were full aware of the circumstances of the payment "Testimony of employee Daniel Stelzner. SMUGGLER'S INN153waiter who complained that the waiters in the Company'sSt. Paul restaurant were beingpaid $1.60 per hour whereasthey,the waiters at the Blaine restaurant,were being paid$1.40 per hour. According to Bader, Sandbloom respondedthat this was because the St. Paul operation was more prof-itable. Sandbloom also stated, however, "Besides that theunionwould infer thatas a raisewe would be subject topreelection violation and we could forfeit the election." 4The employees then raised a question concerning theCompany'sreasonsfor having discharged a waiter and abartender. It appears that some appropriate response wasmade thereto. One of the employees mentioned that aunion contract would provide the employees with 5 centsan hour to have their uniforms cleaned. Employee DanStelzner testified that Sandbloom responded by saying "ifyou need five cents an hour for uniforms, that could betaken care of." I do not credit this testimony. Rather, Icredit Sandbloom who testified that when the subject ofuniform reimbursement was brought up, he respondedonly to the effect that he might look into the situation .5Except for the subject of busboys, which I turn to now,the recordis clear,and Ifind, that whatever other com-plaints were raised by the employees at the September 7meeting,neither Laughlin nor Sandbloom made any prom-ises to takecorrective action. However, the record clearlyestablishes that the principal complaint voiced by the em-ployees at this meeting dealt with their working relation-ship with the busboys. These complaints consisted of thefollowing (1) that there was an insufficient number of bus-boys; (2) that the busboys should be required to report towork a half hourearlier inorder to provide them (the wait-ers)properassistance;and (3) that the busboys werespending too muchtimeperforming cleanup work or kitch-en duties and did not spend enough time on the diningfloor.With respect to (1), there is no evidence that at thismeetingRespondent made any promises to hire additionalbusboys, nor is there any evidence that it in fact did so atany time prior to the election. With respect to (2), namely,the complaint that the busboys were not spending enoughtime on the floor, Laughlin testified that Sandbloom react-ed as follows:He [Sandbloom] was shocked that they weren't on thefloor because basically the busboys' duty was to be onthe floor resetting the tables . . . He looked at me andsaid, "Keep them on the floor" or Why aren't they onthe floor?With reference to (3), above, it is undisputed that shortlyafter the September 7 meeting, no later than within a fewdays, the busboys in fact were directed by Respondent tostart work at 6 p.m., rather than at 6:30 p.m., as had beenthe practice. In this connection, Stelzner testified that whenthis particular complaint was raised at the meeting, Sand-bloom turned to Laughlin and stated, "we should start thebusboys a half hour earlier." Sandbloom testified that inresponse to the waiters' request that the busboys report at 6rather than 6:30 p.m., he stated, "I will discuss the schedul-ing with Mr. Laughlin and after that we will see how itworks out." I credit Sandbloom with respect to his re-sponse when the matter of earlier scheduling of the bus-boys was brought up.Although Sandbloom returned to Los Angeles after theSeptember 7 meeting, he came backto Blaine,Minnesota,to hold a series of similarmeetingswith the unit employeeson September 14. This time he was accompanied by Ha-rold Gerlitsch, Respondent's regional supervisor of opera-tionswho is also located in Los Angeles. Gerlitsch alsoattended the meetings held on September 14.7 Concerningthe purpose of this meeting, Laughlin testified, "Itwas ameeting inwhich Mr. Sandbloom wanted to talk to anyother waiters who hadn't made it to the firstmeeting toanswer any questions that they did have." However, it ap-pears that fewer waiters attendedthismeetingthan hadattended the September 7 meeting and also that those whodid attend were substantially the same waiters who attend-ed the first meeting. According to the testimony of MichaelBader,a waiter who appeared to me to be an honest andreliable witness and whose testimony I credit, Sandbloomasked if the problem of the busboys had been resolved bystartingthem at 6 rather than at 6:30 p.m.Bader testifiedthat the waiters responded in the affirmative.Bader alsotestified,without contradiction, that during the meetingGerlitsch stated, "I worked with you people before, youknow me. You know you can come to me rather than tothe Union."While it appears that other subjects brought up at theSeptember 7 meeting were rehashed at the September 14meeting, there was no specific testimony concerning anysuch further discussions. This meeting lasted for approxi-mately 45 minutes.4 The quotation is from Bader's testimony.As reflected in the quotedtestimony of Sandbloom,above,it is also undisputed that during this meet-ing Sandbloom stated that he could not make any promises.3 Sandbloom specifically denied stating that he would see to it that theemployees would get 5 cents an hour for uniform cleaning.Icredit thistestimony.Although two other employees who were at this meeting testifiedon behalf of the General Counsel,neither corroborated Stelzner concerningalleged remuneration for uniform cleaning.Ialso think Stelzner was in-clined to exaggerate his testimony.It is thus noteworthy that although heinsisted that the notice announcing the September 7 meeting used the exactword"mandatory,"subsequent production of this document revealed that itdid not.The basic legal principles concerning an employer's so-licitation of employee grievances were stated by the court6 Concerning the complaint of busboys not being on the floor, Sand-bloom testified that he told the employees, "I will discuss it with Mr. Laugh-lin and if the busboys are on the duty, then they should be out on the floorwhere they belong."7Gerlitsch held three or four meetings with Respondent's employees dur-ing the month of January 1974. However, these were held for the primarypurpose of instructing the employees how to perform their duties. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDinN.L.R.B. v. Tom Wood Pontiac,Inc.447F.2d 383, 384-385 (C.A. 7, 1971)enfg.179 NLRB 581, as follows:There is nothing violative of the Act in a Company'sholding of meetings to determine employee griev-ances,so long as "the discussion avoided any attemptby thecompany to imply promises of benefit if theunion was defeated." [Citing cases] ...However, an8(a)(1) violation is committed if the solicitation of em-ployee grievances is "accompanied by an express orimplied promise of benefits specifically aimed at inter-fering with,restraining,and coercing employees intheir organizational effort," [Citing cases] or if thissurvey includes inquiries concerning the employees'union interests."InUarco Incorporated,216 NLRB No.2, a case particu-larly relied upon by the Respondent,8 the Board stated asfollows:... the solicitation of grievances at preelection meet-ings carries with it an inference that an employer isimplicitly promising to correct those inequities it dis-covers as a result of its inquiries.[Reliance ElectricCompany,191NLRB 44]Thus,the Board has foundunlawful interference with employee rights by anemployer's solicitation of grievances during an organi-zational campaign although the employer merely stat-ed it would look into or review the problem but didnot commit itself to specific corrective action; theBoard reasoned that employees would tend to antici-pate improved conditions of employment which mightmake union representation unnecessary.However, it isnot the solicitation of grievances itself that is coerciveand violative of Section 8(a)(1), but the promise tocorrect grievances or a concurrent interrogation orpolling about union sympathies that is unlawful; thesolicitation of grievances merely raises an inferencethat the employer is making such a promise, whichinference is rebuttable.In theUarcocase, which involved a series of preelectionmeetings wherein the Board found the employer to have atleastimpliedly solicited complaints and grievances fromemployees,the Board found no violation to have occurredbecause the employer adduced evidence which the Boardheld to have effectively rebuttedthe inferenceof any im-plied promises of benefit.Thisevidence consisted of ashowing that(1) the employees were repeatedly told thatthe employer could make no promises regarding the griev-ances raised;and (2)there was no evidence of union ani-mus on the part of the employer nor was there evidencethat the employer's preelection activities were conducted inthe context of other unfair labor practices.s This case was decided by the Boardsubsequentto theissuance of theinstant complaint and the hearing herein.Turning to theinstant case,it is true that there is noshowing of union animus on the part of Respondent and itisalso true that during the September 14 meeting Sand-bloom advised the employees that he could make no prom-iseswith respect to their complaints or grievances. Howev-er,notwithstanding Respondent's statement as aforesaid,as well as its announced intention not to engage in anypreelection misconduct,the fact of the matter is that Re-spondent committed the error of going one step furtherthan promising to correct the complaints of the employees;namely, it in fact undertook to remedy one of the principlecomplaints which came to surface during the first of thetwo meetings. As noted in the recital of facts, above, thiswas its implementation of the employees'request that thebusboys be required to report at 6 rather than 6:30 p.m. Afurther point is here in order.Thus,Respondent asserts inits brief that this action was taken because of the resump-tion of business during the fall months. Upon the entirerecord,I find the evidence does not support this assertion.Although Laughlin and Sandbloom testified that businesspicks up in the fall and that was a reason for this action,this testimony was of a generalized and conclusionary na-ture.Neither gave any specific testimony, such as their ob-servation of the business at this particular time, to showthat this was true, nor were any records of other businessdata offered to show any necessity for thetimingof thischange. Indeed,Respondent's restaurant did not open un-tilSeptember 13 of the preceding year and Laughlin didnot become manager until October 1973, hence it is clearthat Respondent did not have any experience with respectto the alleged pickup in business during the period whenthe instant change in the busboys'schedule was made.Moreover,the change in this schedule was made during theinterim of the September7 and14 meetings.In this con-nection it is noteworthy that upon his return on September14, Sandbloom specifically asked the waiters if the problemof the busboys' schedule had been "resolved," to which thewaiters responded that it had. Finally, the record reflectsthat the earlier scheduling of the busboys' reporting timewas a matter of no little importance to the waiters.Indeed,when asked for how long a period the grievance concerningthe busboys had persisted, Stelzner testified, "Forever, foras long as I have been there";and employee Bader testifiedthat the waiters' relationship with the busboys was a princi-pal reason for their going to a union in the first instance.In sum, I find that Respondent's change of the busboys'schedule,under the circumstances noted above and in thecontext of the forthcoming election,constituted a pro-scribed granting of a benefit within the meaning of Section8(a)(1) of the Act. In addition, it will be recalled that whenthe employees at the September 7 meeting complained thatthe busboys were not spending enough time on the floor,Sandbloom turned to Laughlin and admonished him to"keep them on the floor." While standingalonethis inci-dent might be regarded as isolated or trivial, in the context SMUGGLER'S INN155of the other violation herein found, I find that by suchconduct Respondent further violated Section 8(a)(1) of theAct in that it thereby indicated to the employees that itintended to rectify the grievance in question.pursuantto Section 10(c) of the Act, I hereby make thefollowing:ORDER 10D. The ObjectionsAs stated at the outset of this Decision,the RegionalDirector consolidated the representation and complaintproceedings since both presented like issues.Having foundthat certain conduct of the Respondent violated Section8(axl) of the Act, I further find that such conduct alsointerferedwith the exercise of a free and untrammeledchoice in the election held on September 18, 1974.9 Ac-cordingly,I shall recommend that the said election be setaside and that a new election be held at such time as theRegional Director deems appropriate.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of Re-spondent described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices violative of Section 8(a)(1) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By interfering with,restraining,and coercing its em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case and9 Specifically, I find that the portion of Objection 1 which is at issueherein besustained.Associated Hosts of California, Inc., d/b/a Smuggler'sInn, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Conductingmeetingswith its employees for the pur-pose of soliciting their grievances or complaints and direct-ly or impliedly promising them benefits or improved work-ing conditions from such grievance solicitation, wherein anobject thereof is to discourage its employees from support-ing or voting for Minneapolis Local Joint Executive Boardof Hotel and Restaurant Employees and Bartenders Locals152, 458, and 665, affiliated with Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO.(b)Granting benefits to employees for the purpose ofdiscouraging them from supporting or voting for theabove-named Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Post at its facility inBlaine,Minnesota, copies of theattached notice marked "Appendix." 11 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 18, after being duly signed by the Respondent's au-thorized representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 18, in writ-ing,within 20 days from the date of this Decision whatsteps Respondent has taken to comply herewith.It is further recommended that the election conducted inCase 18-RC-10183 be set aside and that a new election beheld at such time as the Regional Director deems appropri-ate.10 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Orderherein shall,as provided in Sec.102.48of the Rules and Regulations,be adopted by the Boardand becomeits findings,conclusions, and Order, and all objectionsthereto shall bedeemed wavied for all purposes.11 In the eventthat the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in thenoticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board" 156DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT conduct meetings with groups of ouremployees for the purpose of hearing or adjustingtheir grievances or complaints,and directly or im-pliedly promising them benefits or improved workingconditions,in order to discourage our employees fromvoting for or supporting Minneapolis Local Joint Ex-ecutive Board of Hotel and Restaurant Employeesand Bartenders Locals 152, 458,and 665,affiliatedwith Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO.WE WILLNOT grant our employees benefits for thepurpose of discouraging them from voting for or sup-porting the above-named labor organization.WE WILL NOT In any like or related manner interferewith our employees in the exercise of their organiza-tional rights guaranteed under the National Labor Re-lations Act, as amended.All of our employees are free to become or remain, or torefrain from becoming or remaining,members of any labororganization, as guaranteed by Section7 of the Act.ASSOCIATED HOSTS OF CALIFORNIA, INC., d/b/aSMUGGLER'S INN